DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4, 8, 11, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US9304889) and Sakaguchi et al. (US20150234860), and further in view of Wysocki (US 20190045028) and Moore (US 7386692)
As per claim 1. A method for use in a storage system, the method comprising: 
receiving an I/O request at an R-node (Chen: The R module is responsible for routing SCSI I/O requests to the C modules, col 9:49-50;  “Reference is now made to FIG. 2, which is a functional block diagram of the system in which an H module 200 is connected to an R module 202. The R module is connected to both Control 204 and data 206 modules. The data module is connected to any number of memory devices SSD 208. A function of the R Module 202 is to terminate SAN Read/Write commands and mute them to appropriate C and D Modules for execution by these Modules. By doing so, the R Module can distribute workload over multiple C and D Modules, and at the same time create complete separation of the Control and Data planes, that is to say provide separate control and data paths” (column 8, lines 26-37); 
generating a C-node command based on the I/O request (The R module is responsible for routing SCSI I/O requests to the C modules, col 9:49-50;  Chen: column 8, lines 31-41; Figure 2; column 11, line 61 – column 12, line2); 
transmitting the C-node command and the I/O request to a C-node (Chen: column 8, lines 31-41; Figure 2; column 11, line 61 – column 12, line2); … from the C-node to the R-node (Chen: Figure 2).  
wherein the C-node command is executed as part of fulfilling the I/O request (eg., function of the C Module 204 is to control the execution of a Read/Write command, col 8:30-40; The C module is responsible for: receiving an I/O request from an R module on a certain SL, guaranteeing its atomic execution and returning the result; communicating with D modules to execute the I/O requests, col 10:8-13).

Chen does not teach however, Sakaguchi teaches
 calculating, …, a first remaining time based on the deadline (Sakaguchi: paragraph 0096; Figure 8); 
detecting, …, whether the first remaining time meets a first threshold (Sakaguchi: paragraph 0096; Figure 8); 
when the first remaining time exceeds the first threshold, executing the C-node command and transmitting, …, a synchronous replication request that is associated with the … command (Sakaguchi: determines whether the response time of the target P-VOL exceeds the response time threshold value  paragraphs 0095-96; Figure 8); and 
when the first remaining time does not exceed the first threshold, causing the storage system to stop performing synchronous replication and executing the … command (Sakaguchi: paragraphs 0095-96; Figure 8, S811 and S813).
It would have been obvious to a person of ordinary skill in the art, Before the effective filing date of the claimed inventions, to modify Chen to include generating a deadline for the I/O request; … calculating, …, a first remaining time based on the deadline; detecting, …, whether the first remaining time meets a first threshold; when the first remaining time meets the first threshold, executing the I/O request and transmitting, …, a synchronous replication request that is associated with the … command; and when the first remaining time does not meet the first threshold, causing the storage system to stop performing synchronous replication and executing the … command as taught by Sakaguchi since doing so would provide the benefits of [Sakaguchi: “In order to solve the above-described problem, a backup system according to an aspect of the present invention includes: a first storage apparatus that is configured to be coupled to a host computer and to have a first data volume; and a second storage apparatus that is configured to have a second data volume. The first storage apparatus is configured to store mode information representing a mode of a backup copy from the first data volume to the second data volume, copy write data from the first data volume to the second data volume in synchronous with a write request when the mode information represents a synchronous mode, and generate journal data based on the write data when the mode information represents an asynchronous mode. The second storage apparatus is configured to store the mode information, receive the write data from the first storage apparatus and write the data in the first data volume when the mode information represents the synchronous mode, and acquire the journal data from the first storage apparatus in asynchronous with the write request and reflect the journal data on the second data volume when the mode information represents the asynchronous mode. The second storage apparatus is configured to acquire secondary load information representing its own load status and transmit the information to the first storage apparatus, and the first storage apparatus is configured to acquire primary load information representing its own load status, determine switching between the modes based on the secondary load information, the primary load information, and the mode information, and to transmit determination information representing determination results to the second storage apparatus. The second storage apparatus is configured to receive the determination information, and to acquire the journal data from the first storage apparatus and reflect the journal data on the second data volume when the determination information represents the switching from the asynchronous mode to the synchronous mode.” (paragraph 0007); paragraph 0008].  Chen and Sakaguchi are analogous art because they are form the same field of memory control and data processing.

Chen in view of Sakaguchi does not disclose, but Wysocki discloses
and including the deadline for the I/O request in the C-node command (eg., evaluate QoS deadline metadata included with the I/O request packets, 0036; I/O packet includes QoS deadline metadata that is provided in each packet to be analyzed at each component, 0037);
	a duration of a time period starting at a current time instant and ending at the deadline for the I/O request (e.g.,  an actual time to deadline measure for the I/O request in real-time. The actual time to deadline is relative to the synchronized clocks of each device in the I/O path… a remaining time on the I/O path based on the latencies (e.g., given an ideal situation) associated with the incomplete stages of the I/O path, 0039 Fig. 4;   I/O scheduler, evaluates the QoS information to determine timing characteristics, such as an actual time remaining to meet a QoS requirement, remaining time on each path to process the I/O request given ideal conditions, and a progress indicator (e.g., what stages in the I/O path have completed processing the request)., 0018); 
	the synchronous replication request including the deadline for the I/O request (e.g.,  QoS deadline metadata includes information relating to computing real-time and expected latency information for a given request, 0037).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the distribute workload over multiple C and D Modules of Chen and the threshold value and response times for synchronous mode to allow or terminate processing of Sakaguchi, with Wysocki, providing the benefit of allows the I/O scheduler to dynamically prioritize the I/O request based on such QoS information included with the packet. As a result, including QoS information into an I/O request packet removes the need for assigning an I/O class to a given priority level, thus ensuring that each component in the I/O path is efficiently used, whether one workload or multiple workloads are issuing I/O requests concurrently. (see Wysocki, 0018).

Chen in view of Sakaguchi and Wysocki does not disclose, but Moore discloses
generating a deadline for the I/O request (eg.,  A quantized deadline is subsequently determined for the I/O request (ST102), col 5:25-30, Fig. 2).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the distribute workload over multiple C and D Modules of Chen and the threshold value and response times for synchronous mode to allow or terminate processing of Sakaguchi, with Wysocki, with Moore, providing the benefit of  a method and apparatus for ordering I/O requests in a manner that preserves I/O request priority, ensures that every I/O request is eventually issued (i.e., prevents I/O starvation through the use of deadline scheduling), and prevents unbounded disk starvation (see Moore, col 3:30-35).

As per claim 4. Chen teaches the R-node (Chen: column 8, lines 31-41).
Chen does not teach receiving the synchronous replication request at the …; calculating, …, a second remaining time based on the deadline; detecting, …, whether the second remaining time meets a second threshold; when the second remaining time does not meet the second threshold, causing the storage system to stop performing synchronous replication; when the second remaining time meets the second threshold, forwarding the synchronous replication request to a target system;  however, Sakaguchi teaches receiving the synchronous replication request at the … (Sakaguchi: abstract, paragraphs 0007 and 0096); calculating, …, a second remaining time based on the deadline (Sakaguchi: paragraph 0096); detecting, …, whether the second remaining time meets a second threshold (Sakaguchi: paragraph 0096; Figure 8; paragraphs 0089-95); when the second remaining time does not meet the second threshold, causing the storage system to stop performing synchronous replication (Sakaguchi: paragraphs 0095-96; Figure 8; paragraphs 0089-95); when the second remaining time meets the second threshold, forwarding the synchronous replication request to a target system (Sakaguchi: paragraphs 0095-96; Figure 8).

As per claim 8.  The rationale in the rejection of claim 1 is herein incorporated (Applicant’s admitted similarity to claim 1)..

Chen in view of Sakaguchi does not disclose, but Wysocki discloses
	for the I/O request, calculating a first remaining time … being a duration of a time period starting at a current time instant and ending at the deadline for the I/O request, wherein the first remaining time being calculated after the C-node command is executed, the C-node command being executed as part of fulfilling the I/O request (e.g.,  an actual time to deadline measure for the I/O request in real-time. The actual time to deadline is relative to the synchronized clocks of each device in the I/O path… a remaining time on the I/O path based on the latencies (e.g., given an ideal situation) associated with the incomplete stages of the I/O path, 0039 Fig. 4;   I/O scheduler, evaluates the QoS information to determine timing characteristics, such as an actual time remaining to meet a QoS requirement, remaining time on each path to process the I/O request given ideal conditions, and a progress indicator (e.g., what stages in the I/O path have completed processing the request)., 0018); 
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the distribute workload over multiple C and D Modules of Chen and the threshold value and response times for synchronous mode to allow or terminate processing of Sakaguchi, with Wysocki, providing the benefit of allows the I/O scheduler to dynamically prioritize the I/O request based on such QoS information included with the packet. As a result, including QoS information into an I/O request packet removes the need for assigning an I/O class to a given priority level, thus ensuring that each component in the I/O path is efficiently used, whether one workload or multiple workloads are issuing I/O requests concurrently. (see Wysocki, 0018).

Chen in view of Sakaguchi and Wysocki does not disclose, but Moore discloses
generating a deadline for the I/O request (eg.,  A quantized deadline is subsequently determined for the I/O request (ST102), col 5:25-30, Fig. 2).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the distribute workload over multiple C and D Modules of Chen and the threshold value and response times for synchronous mode to allow or terminate processing of Sakaguchi, with Wysocki, with Moore, providing the benefit of  a method and apparatus for ordering I/O requests in a manner that preserves I/O request priority, ensures that every I/O request is eventually issued (i.e., prevents I/O starvation through the use of deadline scheduling), and prevents unbounded disk starvation (see Moore, col 3:30-35).

As per claim 11. The rationale in the rejection of claim 4 is herein incorporated.
As per claim 14.  The rationale in the rejection of claim 1 is herein incorporated (Applicant’s admitted similarity to claim 1).
Chen in view of Sakaguchi does not disclose, but Wysocki discloses
	for the I/O request, the first remaining time being a duration of a time period starting at a current time instant and ending at the deadline for the I/O request, the first remaining time being calculated after the C-node command is executed, the C-node command being executed as part of fulfilling the I/O request (e.g.,  an actual time to deadline measure for the I/O request in real-time. The actual time to deadline is relative to the synchronized clocks of each device in the I/O path… a remaining time on the I/O path based on the latencies (e.g., given an ideal situation) associated with the incomplete stages of the I/O path, 0039 Fig. 4;   I/O scheduler, evaluates the QoS information to determine timing characteristics, such as an actual time remaining to meet a QoS requirement, remaining time on each path to process the I/O request given ideal conditions, and a progress indicator (e.g., what stages in the I/O path have completed processing the request)., 0018); 
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the distribute workload over multiple C and D Modules of Chen and the threshold value and response times for synchronous mode to allow or terminate processing of Sakaguchi, with Wysocki, providing the benefit of allows the I/O scheduler to dynamically prioritize the I/O request based on such QoS information included with the packet. As a result, including QoS information into an I/O request packet removes the need for assigning an I/O class to a given priority level, thus ensuring that each component in the I/O path is efficiently used, whether one workload or multiple workloads are issuing I/O requests concurrently. (see Wysocki, 0018).

Claim 15.  Chen in view of Sakaguchi does not disclose, but Wysocki discloses
 wherein transmitting the C-node command and the deadline to the C-node, includes embedding the deadline in the C-node command to produce a tagged C-node command and transmitting the tagged C-node command to the C-node (eg., evaluate QoS deadline metadata included with the I/O request packets, 0036; I/O packet includes QoS deadline metadata that is provided in each packet to be analyzed at each component, 0037); the synchronous replication request including the deadline for the I/O request (e.g.,  QoS deadline metadata includes information relating to computing real-time and expected latency information for a given request, 0037).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the distribute workload over multiple C and D Modules of Chen and the threshold value and response times for synchronous mode to allow or terminate processing of Sakaguchi, with Wysocki, providing the benefit of allows the I/O scheduler to dynamically prioritize the I/O request based on such QoS information included with the packet. As a result, including QoS information into an I/O request packet removes the need for assigning an I/O class to a given priority level, thus ensuring that each component in the I/O path is efficiently used, whether one workload or multiple workloads are issuing I/O requests concurrently. (see Wysocki, 0018).

As per claim 17. The rationale in the rejection of claim 4 is herein incorporated.

Claim 18.  Chen in view of Sakaguchi does not disclose, but Wysocki discloses
 wherein the processor-executable instructions, when executed by the one or more processors, further cause the one or more processors to perform the operation of embedding the deadline into the synchronous replication request before the synchronous replication request is transmitted from the C-node to the R-node (eg., evaluate QoS deadline metadata included with the I/O request packets, 0036; I/O packet includes QoS deadline metadata that is provided in each packet to be analyzed at each component, 0037); the synchronous replication request including the deadline for the I/O request (e.g.,  QoS deadline metadata includes information relating to computing real-time and expected latency information for a given request, 0037).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the distribute workload over multiple C and D Modules of Chen and the threshold value and response times for synchronous mode to allow or terminate processing, and synchronous/asynchronous modes (00007) of Sakaguchi, with Wysocki, providing the benefit of allows the I/O scheduler to dynamically prioritize the I/O request based on such QoS information included with the packet. As a result, including QoS information into an I/O request packet removes the need for assigning an I/O class to a given priority level, thus ensuring that each component in the I/O path is efficiently used, whether one workload or multiple workloads are issuing I/O requests concurrently. (see Wysocki, 0018).

7.	 Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 103 as being unpatentable over Chen et al (US9304889) and Sakaguchi et al. (US20150234860) and Wysocki (cited above) and Moore (cited above) as applied to claims 1, 8, and 14 above, and further in view of Coatney et al. (US20140047263).

As per claim 3. Chen teaches C-nodes (Chen: column 8, lines 26-41).
Chen in view of Sakaguchi and Wysocki and Moore does not teach; however, Coatney teaches wherein causing the storage system to stop performing synchronous replication includes transmitting a signal, which, when received by a management system, causes the management system to instruct a plurality of … in the storage system to stop performing synchronous replication (Coatney: “In some cases, the mirroring steps of method 1000 illustrated in FIG. 11A-C will occur in a synchronous manner. In this case, the mirroring of the NVLog of node A to nodes C and D will occur simultaneously such that the copies of the NVLogs at the other nodes are always identical. In addition, the mirroring processes may be an atomic process. In this case, the mirroring operation(s) will not be deemed complete until each of the mirroring steps is confirmed to have completed successfully. If one of the steps is not successfully completed, each of the temporary storage locations or the NVLogs stored therein will be returned to their state just prior to the unsuccessful mirroring operation” (paragraph 0132); paragraph 0006).
Chen, Sakaguchi, and Wysocki and Moore and Coatney are analogous art because they are form the same field of memory control and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Chen and Sakaguchi and Wysocki to include wherein causing the storage system to stop performing synchronous replication includes transmitting a signal, which, when received by a management system, causes the management system to instruct a plurality of … in the storage system to stop performing synchronous replication as taught by Coatney since doing so would provide the benefits of [Coatney: “In prior art solutions, if a failure occurred in a storage system or in a storage cluster in between consistency points (i.e., prior to the data in the data cache being written out to disk), then although the clustered storage environment provides for failover to another node or cluster, the recovery process at the failover storage system will still be asynchronous because the failover node does not have access to the cache data associated with the node that failed. That is, the data that is stored in the data cache system of the failed node will be lost or temporarily unavailable to client systems” (paragraph 0006)]. 

As per claim 10. The rationale in the rejection of claim 3 is herein incorporated. 

As per claim 16. The rationale in the rejection of claim 3 is herein incorporated.

8.	Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 103 as being unpatentable over Chen et al (US9304889) and Sakaguchi et al. (US20150234860) and Wysocki (cited above) and Moore (cited above) as applied to claims 1, 8, and 14 above, and further in view of Kucherov et al. (US20190294334).

As per claim 6. Chen in view of Sakaguchi and Wysocki and Moore does not teach however, Kucherov teaches wherein the storage system includes a content-addressable storage system (Kucherov: “FIG. 1 shows an information processing system 100 configured in accordance with an illustrative embodiment. The information processing system 100 comprises a computer system 101 that includes compute nodes 102-1, 102-2, . . . 102-N. The compute nodes 102 communicate over a network 104 with a content addressable storage system 105. The computer system 101 is assumed to comprise an enterprise computer system or other arrangement of multiple compute nodes associated with respective users” (paragraph 0019); Figure 1, content addressable storage system 105; paragraph 0036).
Chen, Sakaguchi, and Wysocki and Moore and Kucherov are analogous art because they are form the same field of memory control and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Chen and Sakaguchi and Wysocki to include wherein the storage system includes a content-addressable storage system as taught by Kucherov since doing so would provide the benefits of [Kucherov: “The storage system in some embodiments comprises a content addressable storage system implemented utilizing non-volatile memory storage devices, such as flash-based storage devices. For example, the storage devices of the storage system in such embodiments can be configured to collectively provide an all-flash storage array. Numerous other storage system arrangements are possible in other embodiments” (paragraph 0010); paragraph 0036]. 

As per claim 13. The rationale in the rejection of claim 6 is herein incorporated.

As per claim 19.  The rationale in the rejection of claim 6 is herein incorporated.

9.	Claims 7 and 20 are rejected under 35 U.S.C. 103 103 as being unpatentable over Chen et al (US9304889) and Sakaguchi et al. (US20150234860) and Wysocki (cited above) and Moore (cited above) as applied to claims 1, 8, and 14 above, and further in view of Martin et al. (US9626116).

As per claim 7. Chen teaches the R-node (Chen: Figure 2; column 8, lines 26-41).
Sakaguchi teaches wherein the R-node is part of a source system, and …, the method further comprising: detecting a round trip time (RTT) of a network that is used at least in part to connect the source system to the target system (Sakaguchi: paragraphs 0052 and 0083); calculating, by a node in the target system, a deadline-on-target based on the deadline and the RTT (Sakaguchi: paragraphs 0052 and 0083); calculating a third remaining time based on the deadline-on-target (Sakaguchi: paragraph 0096; Figure 8, paragraphs 0089-95); detecting, by the node in the target system, whether the third remaining time meets a third threshold (Sakaguchi: paragraph 0096; Figure 8, paragraphs 0089-95); when the third remaining time meets the third threshold, executing the synchronous replication request (Sakaguchi: paragraph 0095-96; Figure 8); and when the third remaining time does not meet the third threshold, declining the synchronous replication request (Sakaguchi: paragraph 0095-96; Figure 8, S811 and S813).  
Chen in view of Sakaguchi and Wysocki and Moore does not teach Martin teaches the synchronous replication request is forwarded to the target system together with the deadline (Martin: column 1 line 55 – column 3, line 28).
Chen, Sakaguchi, and Wysocki and Moore and Martin are analogous art because they are form the same field of memory control and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Chen and Sakaguchi and Ennis to include the synchronous replication request is forwarded to the target system together with the deadline as taught by Martin since doing so would provide the benefits of [Martin: “The I/O workload information may be associated with an expiration time indicating how long the I/O workload information is used on the second data storage system by a data storage optimizer that determines data storage optimizations. The method may include periodically sending I/O workload information regarding I/Os, that are received at the second data storage system and directed to the first logical device, from the second data storage system to the first data storage system over a connection used to transfer data for synchronous replication. The I/O workload information may be associated with an expiration time indicating how long the I/O workload information is used on the first data storage system by a data storage optimizer that determines data storage optimizations” (column 3, lines 14-28)]. 

As per claim 20. The rationale in the rejection of claim 7 is herein incorporated.

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. 

For claims 1, 8 and 14, Applicant’s argue that the cited references Sakaguchi and Ruhovets do not disclose that amended limitations related to  including the deadline for the I/O request in the C-node command, synchronous replication request including the deadline for the I/O request, wherein the C-node command is executed as part of fulfilling the I/O request.

In this Office action, Moore and Wysocki in combination with Chen in view of Sakaguchi renders these limitations as obvious.
For example, Wysocki discloses
and including the deadline for the I/O request in the C-node command (eg., evaluate QoS deadline metadata included with the I/O request packets, 0036; I/O packet includes QoS deadline metadata that is provided in each packet to be analyzed at each component, 0037);
	a duration of a time period starting at a current time instant and ending at the deadline for the I/O request (e.g.,  an actual time to deadline measure for the I/O request in real-time. The actual time to deadline is relative to the synchronized clocks of each device in the I/O path… a remaining time on the I/O path based on the latencies (e.g., given an ideal situation) associated with the incomplete stages of the I/O path, 0039 Fig. 4;   I/O scheduler, evaluates the QoS information to determine timing characteristics, such as an actual time remaining to meet a QoS requirement, remaining time on each path to process the I/O request given ideal conditions, and a progress indicator (e.g., what stages in the I/O path have completed processing the request)., 0018); 
	the synchronous replication request including the deadline for the I/O request (e.g.,  QoS deadline metadata includes information relating to computing real-time and expected latency information for a given request, 0037).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the distribute workload over multiple C and D Modules of Chen and the threshold value and response times for synchronous mode to allow or terminate processing of Sakaguchi, with Wysocki, providing the benefit of allows the I/O scheduler to dynamically prioritize the I/O request based on such QoS information included with the packet. As a result, including QoS information into an I/O request packet removes the need for assigning an I/O class to a given priority level, thus ensuring that each component in the I/O path is efficiently used, whether one workload or multiple workloads are issuing I/O requests concurrently. (see Wysocki, 0018).

Chen in view of Sakaguchi and Wysocki does not disclose, but Moore discloses
generating a deadline for the I/O request (eg.,  A quantized deadline is subsequently determined for the I/O request (ST102), col 5:25-30, Fig. 2).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the distribute workload over multiple C and D Modules of Chen and the threshold value and response times for synchronous mode to allow or terminate processing of Sakaguchi, with Wysocki, with Moore, providing the benefit of  a method and apparatus for ordering I/O requests in a manner that preserves I/O request priority, ensures that every I/O request is eventually issued (i.e., prevents I/O starvation through the use of deadline scheduling), and prevents unbounded disk starvation (see Moore, col 3:30-35).


	Applicant’s arguments for Claims 3-7, 10-13, 15-20 are based on dependency from claims 1, 8 and 14, which are addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135